DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 has been considered by the examiner.

Status of Claims 
Claims 1-20 are pending in this application and examined in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recite the term “optionally.”  The claims are vague and unclear because the list of potential alternatives can vary.  It is not clear which one or ones are included or intended by applicants.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozbolat et al (US 20160288414) (Ozbolat) in view of Derda et al (“Multizone Paper Platform for 3D Cell Cultures,” PLoS ONE, 6(5): 1-14 2011) (Derda)( ‘Ref. 19 in IDS filed on 12/3/2020’).
Ozbolat discloses a tissue construct comprising one or more layers [0123] in a stacked configuration.  Ozbolat discloses the tissue construct comprises a crosslinker comprising calcium chloride and a hydrogel which can be sodium alginate [0124] (claim 8).  
Ozbolat discloses [0229] the scaffold was filter paper (the claimed “paper,” claim 9; the claimed “biodegradable polymer,” claim 10) soaked in crosslinking solution (the claimed “at least one first layer comprising a scaffold, the scaffold comprising a crosslinking agent;” claim 1, part a; the claimed “applying a crosslinking agent to a scaffold,” claim 12, part a); (the claimed wherein “the constructs is 3D structure 
Ozbolat discloses the construct contained patterns [0052] (“patterned channels of the vascular network”) [0228], thereby disclosing the claimed “biocompatible gel is applied onto the scaffold in a pattern;” claim 14).
Ozbolat discloses [0126] the cells can be human umbilical vein smooth muscle cells (claims 11, 19).
Ozbolat differs from the claims in that the document fails to disclose the scaffold comprises a least one pattern which is cut into the scaffold.  However, Derda cures the deficiency.
Derda discloses cutting multizone paper arrays (page 11, right column, bottom paragraph) by laser (claim 13).  Derda discloses (figure 8 figure legend) utilizing a pattern comprising holes (the claimed “at least one void;” claim 2). Derda discloses the holes are present in 8 layers (figure 8A) thereby disclosing the claimed “the biocompatible gel is present in a pattern on the at least one second layer;” claim 3).  Derda discloses a pattern of holes in 8 layers (figure 8A, D) thereby disclosing the claimed “3 dimensional void defined by at least one patterns cut into at least one scaffold;” claim 5; and the claimed “the 3 dimensional void is defined by a plurality of patterns cut into a plurality of scaffolds; claim 6).   Derda discloses the 3 dimensional void comprises a channel (figure 8 A and D) (claim 7).

It would have been obvious to one of ordinary skill to modify the construct of Ozbolat by cutting a pattern in the constructs as taught by Derda in view of the teachings of Derda disclosing (figure 8(A) figure legend) the necessity for holes to control diffusion of oxygen and nutrients in the 3D gels from the bulk media (the claimed “applying media to the construct and culturing the plurality of cells;” claim 20). One of ordinary skill would have had reasonable expectation of success in culturing cells in Ozbolat 3D hydrogels having laser cut holes (the claimed “pattern”) as taught by Derda in view of the teachings of Derda showing improved cell viability of cells closer to the oxygenated medium (claims 1, last part; claim 12, part c) present in the channels.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632